Per curiam.
The respondent has acknowledged violation of Standards 44,61, 63 and 65 of Georgia Bar Rule 4-102 and has prayed that this court accept the voluntary surrender of his license to practice law upon the condition that he cannot be reinstated to membership in the State Bar without fully complying with the State Bar Rules in effect at such time as a petition for reinstatement may be filed.
The Office of General Counsel has interposed no objection to the surrender of respondent’s license, noting that the effect of such surrender is tantamount to disbarment. The Special Master’s recommendation that respondent’s petition for voluntary surrender of license be accepted has been approved and adopted by the State Disciplinary Board upon the condition stated above.
Respondent’s voluntary surrender of his license to practice law in this state is hereby accepted and such license is hereby cancelled and revoked.

It is so ordered.


All the Justices concur.